ROTHENBERG, J.
The defendant, Victoriano Perez-Sanchez, appeals the trial court’s final order of revocation of probation. We affirm, but remand with directions to enter a corrected order of revocation of probation.
Having reviewed the record and the briefs submitted by both parties, we find that the defendant’s arguments concerning the revocation of his probation are without merit. We, therefore, affirm the trial court’s order revoking the defendant’s probation.
However, we agree with the defendant that the written order of revocation of probation must be corrected to accurately reflect the trial court’s oral pronouncements at the revocation hearing. We, therefore, remand with directions to enter a corrected order deleting the finding that the defendant willfully violated the following conditions of probation: (1) failure to report; (3) failure to pay drug fees; and (12) unlawful contact with the victim. Laffitte v. State, 16 So.3d 315, 316 (Fla. 3d DCA 2009).
Affirmed, but remanded with directions.